Citation Nr: 0834544	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-21 338 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to July 1984.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in July 2007.  This matter was 
originally on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The Board previously denied service connection for the 
veteran's claim in a May 3, 2006 decision.  However, the 
Board vacated its decision regarding the issue on appeal in 
July 2007 after receiving correspondence from the veteran on 
May 30, 2006 that included a service treatment record 
documenting an in-service left foot injury that was not of 
record at the time of the Board's decision.  The Board also 
remanded the issue on appeal for consideration of the newly 
submitted evidence and additional development.  The case now 
returns to the Board following such action.   


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran has a bilateral foot disorder related to active 
military service or any service-connected disability.  


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service and was not caused or aggravated by any 
service-connected disability.  38 U.S.C.A. 
§§  1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In November 2002 correspondence, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service connection with respect to his claim and described 
the types of evidence that he should submit in support of the 
claim.  The RO also advised the veteran that VA may be able 
to pay him from the date his claim was received if the 
requested information and evidence was received within one 
year from the date of the letter and VA determined that he 
was entitled to benefits.  The RO further explained to the 
veteran what VA had already done to help with his claim and 
what evidence VA would make reasonable efforts to obtain in 
support of the veteran's claim.  

The Board notes that the November 2002 VCAA notice letter did 
not address the element of degree of disability or explain 
what the evidence must show to establish service connection 
on a secondary basis.  Nonetheless, such notice defects are 
harmless error.  The veteran was sent notice regarding how VA 
assigns disability ratings in July 2007 correspondence and 
the claim was subsequently readjudicated in July 2008.  
Additionally, the record reflects that the veteran 
understands what evidence is needed to establish service 
connection on a secondary basis as evidenced by his August 
2007 submission of evidence in support of the theory that the 
veteran's service-connected back disability caused (or 
aggravated) his bilateral foot disorder.  

The Board further notes that the RO provided the veteran with 
a copy of the December 2002 rating decision, the May 2004 
statement of the case (SOC), and December 2005 and July 2008 
supplemental statements of the case (SSOCs), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board 
observes that VA and private treatment records, to the extent 
possible, that have been identified as relevant to the 
veteran's claim have been obtained and associated with the 
claims folder.  The veteran has also been afforded with 
medical examinations to include nexus opinions with respect 
to his claim during the course of this appeal.  

The Board notes that the veteran's service treatment records 
are incomplete.  VA has a heightened duty to assist in these 
cases.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board concludes, however, that the heightened duty to assist 
has been met.  The claims file documents the RO's repeated 
unsuccessful attempts to obtain a complete set of the 
veteran's service treatment records.  The record also 
reflects that the veteran was notified that VA only had 
partial service treatment records and subsequently allowed 
him additional time and opportunity to submit information and 
evidence in his possession that pertained to his claim.  The 
veteran submitted a service treatment record in May 2006 
documenting an in-service left foot injury in February 1978.  
The veteran has not indicated that he has any other 
information or evidence to submit in support of his claim.  
In consideration of the foregoing, the Board finds that any 
further efforts to obtain the outstanding service treatment 
records would be futile.  In addition, the Board would like 
to note that the case law does not lower the legal standard 
for proving a claim for service connection in such 
circumstances, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
the RO complied with its prior Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Analysis 

The veteran asserts that he currently has a bilateral foot 
disorder related to his period of active military service.  
He has alternatively asserted that his bilateral foot 
disorder is secondarily related to his service-connected 
lumbar spine disability.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Where the veteran's service treatment records are unavailable 
through no fault of the claimant, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).     

The Board notes that the medical evidence shows a left foot 
injury in service.  Although service treatment records are 
incomplete and largely unavailable for review, as noted 
above, the veteran has submitted a service treatment record 
dated in February 1978 showing an injury to his left foot.  
The service treatment record entry notes that the veteran 
presented for treatment after dropping a carburetor on his 
left foot.  At that time, physical examination revealed that 
the second and third toes of the left foot were discolored 
and the x-ray of the foot was negative.  The noted impression 
was contusion of the left foot.  The plan for treatment of 
the veteran's injury was taping and icing the foot, having 
the veteran wear a hard shoe, and limiting his duty for four 
days with no exercising, walking, or standing.  The Board 
notes that no other documented treatment for foot problems in 
service is included in the record.  

Nevertheless, the competent medical evidence does not show 
that the veteran currently suffers from a bilateral foot 
disorder related to service or otherwise to a service-
connected disability for reasons explained in greater detail 
below.  

In regard to the claimed right foot, the July 2008 VA 
examining physician found no pathology with the right foot, 
toes, or ankle after thorough review of the claims folder and 
examination of the veteran.  The examining physician's 
finding is consistent with earlier medical evidence relevant 
to the current appeal period.  Although the veteran has 
reported that he has right foot pain and the veteran is 
considered competent to report such symptomatology, pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  In the absence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a right foot disorder is not warranted. 

In regard to the claimed left foot, the July 2008 VA 
examining physician noted that x-rays of the veteran's left 
ankle showed subtalar joint sclerosis with joint irregularity 
representative of a degree of degenerative arthritis of the 
subtalar joint on the left; he diagnosed posterior tibial 
insufficiency (tendonitis and inflammation) with subtalar 
joint arthritis.  However, the examining physician found no 
evidence that the left foot condition was related in any way 
to the veteran's military service and added that it was not 
secondary to any other disability or problem.  The examining 
physician explained that such condition was a progressive 
problem found in adults and further commented that there was 
no pathology to the left mid or forefoot in the area where 
the veteran had a carburetor fall on his left foot in 1978.  
As the examining physician based his opinion on review of the 
entire claims folder to include earlier medical opinions and 
has medical expertise in the area of orthopaedic medicine, 
the Board affords his opinion great probative value.  The 
Board also affords significant probative value to the 
veteran's post-service treatment records, which do not show 
diagnosis and treatment for a left foot disorder until many 
years after separation from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992). 
   
The Board notes that a private physician (Dr. D.M.H.) wrote 
in July 2005 correspondence that the veteran has had chronic 
left ankle pain since 1975 due to an ankle sprain he 
sustained in service.  Similarly, another private medical 
provider (L.S., D.O.) wrote that the veteran has suffered 
from chronic left ankle and foot pain since an in-service 
injury in 1975 and, due to the rigorous physical duties of 
the military, the veteran progressed to develop early 
osteoarthritis.  However, the Board affords the July 2008 VA 
examining physician's opinion more probative value.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  First, the July 2008 VA 
examining physician thoroughly reviewed the claims folder to 
include these private opinions in reaching his conclusion and 
has expertise in orthopaedic medicine, as stated above.  
Second, both of the private medical providers relied upon a 
history as reported by the veteran, which does not confirm a 
left ankle sprain in service and instead only shows a 
contusion (i.e., bruise) of the left foot.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Third, Dr. D.M.H. linked only the veteran's left ankle pain 
to service and did not specifically link a currently 
diagnosed left ankle disorder to service.  Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Therefore, service connection is 
also not warranted for a left foot disorder.   

Although the Board has considered the veteran's repeated 
assertions that he currently suffers from a bilateral foot 
disorder due to service or, otherwise, a service-connected 
disability, the veteran is a layperson and is not shown to 
have the requisite medical expertise to diagnose his claimed 
foot disorder or render a competent medical opinion regarding 
its cause.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his assertions are afforded no probative value with respect 
to the medical question of whether he currently suffers from 
a bilateral foot disorder related to service.  

In sum, the most probative evidence of record does not show a 
current right foot disorder, a left foot disorder that is 
related to service or a service-connected disability, or 
arthritis of the left foot that manifested to a compensable 
degree within one year of discharge.  Therefore, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim and service connection for a bilateral 
foot disorder is not warranted.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  As the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


